Citation Nr: 0902275	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for service-connected migraine headaches.

2.  Entitlement to an effective date earlier than April 6, 
2005, for the grant of service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from October 1978 to October 
1981.

This matter is before the Board on appeal from a June 2006 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in St. Petersburg, Florida, which granted the 
veteran's claim for service connection for migraine 
headaches, and which assigned a 10 percent disability rating 
effective as of April 6, 2005, the date of receipt of his 
claim.  The veteran expressed disagreement with the assigned 
disability rating and with the effective date of the assigned 
disability rating, and perfected a substantive appeal.

The Board notes that in April 2008, the veteran had been 
scheduled to appear at a personal hearing over which a 
Veterans Law Judge of the Board would have presided.  
However, prior to the date of the hearing, in March 2008, the 
veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  The evidence shows that the veteran has characteristic 
prostrating headaches at least once per month; however, the 
evidence fails to show that the veteran's prostrating 
headaches are productive of severe economic inadaptability.

2.  The veteran's initial claim for service connection for 
migraine headaches was received by the RO on April 6, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent disability rating 
for service-connected migraine headaches have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2008).

2.  The criteria for an effective date earlier than April 6, 
2005, for service connection for migraine headaches have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of an 
initial disability rating for the service-connected migraine 
headaches.  The RO will be responsible for addressing any 
potential notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

As to the veteran's claim for an earlier effective date, this 
claim arises from his disagreement with the effective date of 
service connection following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's available relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  Further, the dispositive 
factual matters in this case pertain to documents that have 
been on file for many years.  There is no indication that 
there exists additional evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of 
the veteran's claims on the merits.

Increased disability rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently rated at 10 percent for his migraine 
headaches under § 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this diagnostic code, a 10 percent rating is assigned 
when a veteran has characteristic prostrating attacks 
averaging one in two months over last several months.  A 30 
percent rating is assigned when a veteran has characteristic 
prostrating attacks averaging once per month over last 
several months.  A 50 percent rating is assigned when a 
veteran has very frequent completely prostrating headaches 
with prolonged attacks that are productive of severe economic 
inadaptability.

In April 2005, the veteran filed his initial claim indicating 
that he was having headaches which had increased in severity.

VA outpatient treatment records dated from April 2005 to June 
2005 show indications of a history of headaches.

A VA neurological disorders examination report dated in May 
2006 shows that the veteran reported having migraine 
headaches since sustaining a gunshot wound to the head during 
his period of active service.  Stress was noted among the 
precipitating factors, however, it was indicated that they 
would sometimes just occur.  It was indicated that the 
frequency was daily, and the duration would be hours.  He 
described his episodes as being manifested by pain and 
fatigue, and that he could not do anything when having the 
severe headaches.  The course since onset was said to be 
progressively worse, treated with medication, however 
response to treatment was fair.  The examiner indicated that 
most of the attacks of the headaches were prostrating and 
would last for hours.  The diagnosis was migraine headaches.  
It was indicated that the headaches would have significant 
general occupational effect due to pain.  It was also noted 
that the headaches had a mild to moderate effect on his daily 
activities.

In his notice of disagreement received by the RO in November 
2006, the veteran asserted that his migraine headaches should 
be rated as 30 percent disabling as he would experience 
migraines at least one or more times a month.

The Board finds that the evidence of record clearly 
demonstrates that the veteran meets the criteria for a 30 
percent disability rating for his migraine headaches; as the 
VA examiner indicated that the veteran had prostrating 
attacks that would occur daily and which would last for 
hours.  However, the evidence fails to show that the 
veteran's headaches are productive of severe economic 
inadaptability.  Indeed, the veteran has not submitted any 
evidence that his headaches cause impairment of his 
employment.  In any case, as was noted earlier, the veteran 
specifically asserted in his November 2006 notice of 
disagreement his migraine headaches symptoms should be rated 
as 30 percent disabling.  While the VA examination report 
shows significant general occupational effects, it does not 
suggest that there is severe economic inadaptability, and the 
evidence has shown only mild to moderate effects on daily 
activities.  Moreover, some interference with employment is 
contemplated in the 30 percent disability rating.  As such, 
the evidence fails to show that the veteran meets the 
criteria for a 50 percent disability rating.

Based upon the guidance of the Court in Fenderson, the Board 
has considered whether a staged rating is appropriate.  
However, in the present case, the veteran's symptoms have 
predominantly remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

Accordingly, an initial 30 percent disability rating for 
headaches is granted.

Extraschedular consideration

The Board finds that there is no showing that any of the 
veteran's condition reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  The disability is not productive of marked 
interference with employment or required frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards.  While 
the record shows that the veteran has significant general 
occupational effects, it does not suggest that there is 
severe economic inadaptability, and the evidence has shown 
only mild to moderate effects on daily activities.  As noted 
above, some interference with employment because of 
prostrating attacks is contemplated in the schedular 
criteria.  As there is nothing in the veteran's claims file 
to suggest that there is something exceptional or unusual 
about his migraine headaches the criteria for submission for 
assignment of an extra-schedular rating are not met.  As 
such, the Board is not required to remand the claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Earlier effective date for service connection for migraine 
headaches

The veteran essentially argues that the establishment of 
April 6, 2005, as the effective date for the grant of service 
connection for migraine headaches is inappropriate.  He 
contends that he has had the disorder since his active 
service, as evidenced by medical opinions of record, and that 
the effective date should, therefore, be the date of his 
discharge from service.

However, it is the date of filing or receipt of relevant 
communication, and not necessarily the dating of medical 
evidence that is dispositive to this matter.  Stated 
alternatively, this appeal involves resolution of a legal, 
and not factual matter. Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim, and the appeal will be denied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2008).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2008).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2008).  
An informal claim is further defined in the regulations.  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant may be considered an informal claim.  See 38 
C.F.R. § 3.155(a) (2008).  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran filed an original claim for 
compensation for residuals of a gunshot wound in March 1983.  
At that time, there was no indication that his residuals were 
manifested by migraine headaches.  In March 1983, service 
connection for a residual scar of a gunshot wound was 
granted.  

Thereafter, on April 6, 2005, the RO received the veteran's 
claim for service connection for headaches, secondary to his 
service-connected residual scar of a gunshot wound.  By 
rating action dated in June 2006, the veteran's claim was 
granted, effective as of April 6, 2005, the date of the 
veteran's claim.

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date, as there is no 
indication that the veteran specifically acted to file a 
claim for service connection for migraine headaches prior to 
April 6, 2005.  The file does not contain a written claim - 
formal or informal - until that date.  Similarly, there is no 
indication in the record that he received VA treatment or 
underwent any VA examination or hospitalization for migraine 
headaches which may be construed as an informal claim for 
service connection for migraine headaches as secondary to the 
service-connected residual scar of a gunshot wound prior to 
April 2005.  As the effective date can be no earlier than the 
date of receipt of his claim, April 6, 2005, is the earliest 
effective date permitted by law.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).


ORDER

A 30 percent disability rating for migraine headaches is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

The appeal for an effective date earlier than April 6, 2005, 
for service connection for migraine headaches is denied



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


